United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Mays Landing, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-995
Issued: April 16, 2012

Oral Argument March 7, 2012

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 13, 2011 appellant filed a timely appeal from the October 26, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) reducing his wage-loss
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation,
effective October 24, 2010, based on its determination that the constructed position of a legal
investigator fairly and reasonably represented his wage-earning capacity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 15, 2004 appellant, a 30-year-old civil aviation security specialist (air
marshal), filed an occupational disease claim alleging that he had developed blood clots due to
time spent flying in a seated position. OWCP accepted his claim for left leg deep venous
thrombosis and placed him on the periodic rolls.2
In an August 12, 2005 second opinion report, Dr. William J. Schickler, a Board-certified
vascular surgeon, reviewed results of an April 2005 venous ultrasound, which confirmed
persistent thrombosis of the left superficial femoral and popliteal veins with noncompressability
and extensive thrombosis consistent with a chronic occlusion of this vessel secondary to deep
vein thrombosis (DVT). He opined that he was unable to perform a job that required prolonged
standing. Further, the fact that there had been no significant recanalization of the major DVT of
the left lower extremity made it unlikely that his disability associated with this accepted injury
would resolve.
Appellant was referred for vocational rehabilitation services on December 7, 2005. On
August 14, 2006 OWCP informed him that it had reviewed the rehabilitation plan for return to
work and had determined that the job duties of a private investigator (DOT# 376.267-018) and
parole officer (DOT# 195.107-046) were within his medical restrictions, as both positions would
allow him the feasibility of no prolonged sitting or standing for more than two hours at a time, as
outlined by Dr. Schickler. He was advised that he would be provided with 90 days of placement
services and that, at the end of the rehabilitation program, whether he was actually employed or
not, OWCP would in all likelihood reduce his compensation.
In a June 6, 2007 second opinion report, Dr. Eric Wellons, a Board-certified vascular
surgeon, diagnosed DVT femoropopliteal and chronic venous insufficiency, which he indicated
was being treated with Coumadin. He opined that appellant could perform some work.
Extended periods of time in a vehicle and extended periods of standing were prohibited.
OWCP referred appellant to Dr. Peter Dovgan, a Board-certified vascular surgeon, for
another second opinion examination and an opinion regarding his work capacity. In a
November 5, 2008 report, Dr. Dovgan provided examination findings and a history of injury and
treatment. Bilateral femoral, popliteal, dorsalis pedis and posterior tibial pulses were both
present and normal. There were mild amounts of left leg swelling and mild skin changes on the
left which would be most consistent with lipodermal sclerosis near the medial malleolus. There
were no active ulcerations or breakdown. Dr. Dovgan diagnosed chronic venous insufficiency
status post multiple deep vein thromboses; likely hypercoagulable state, yet unidentified with
recurrent DVTs on Coumadin in the past; limb swelling, venostasis disease secondary to prior
deep vein thromboses. He opined that appellant’s history of DVT would limit his ability to stand
or perform activities for long periods of time, and that sitting for long periods of time would be
2

Previous claims include December 13, 1999 and February 2, 2000 claims for neck and back injuries (File Nos.
xxxxxx285 and xxxxxx983), which were combined under File No. xxxxxx983. Appellant sustained a left ankle
injury on April 14, 2004 (File No. xxxxxx555).

2

disadvantageous and potentially dangerous.
Dr. Dovgan stated that the deep venous
insufficiency would likely be lifelong and chronic. He opined that appellant was unable to
perform the duties of a civil aviation security specialist because of his inability to sit or stand for
prolonged periods of time. Dr. Dovgan recommended that appellant continue to take Coumadin
for life. In a supplemental report dated November 24, 2008, he opined that appellant could
perform the duties of a private investigator or probation and parole officer if he was not required
to sit or stand for continuous periods, without relief, in excess of 45 minutes.
On June 26, 2009 OWCP advised appellant of its determination that Dr. Dovgan’s
November 5, 2008 report constituted the weight of medical evidence in this case and established
that he was capable of resuming full-time gainful employment. Accordingly, his case was being
referred for appropriate vocational rehabilitation services.
On April 14, 2010 a transferable skills analysis was conducted incorporating appellant’s
education (college degrees in criminal justice and behavioral psychology), past professional
work experience and residual physical functioning. The sedentary positions of legal investigator
and research assistant were found to exist in satisfactory numbers within appellant’s local labor
market and to be consistent with Dr. Dovgan’s medical restrictions. Both positions required
lifting, carrying, pushing and pulling 10 pounds occasionally and involved mostly sitting and
some standing or walking for brief periods of time. The rehabilitation counselor noted that
Dr. Dovgan opined that appellant would need to elevate his leg to prevent swelling. He stated
that the issues to be clarified before proceeding with placement services were: (1) whether the
fact that the jobs require mostly sitting was medically contraindicated; and (2) whether a medical
update should be obtained given the fact that the most recent medical was more than a year old.
In a letter dated May 19, 2010, OWCP informed appellant that the positions of legal
investigator or research assistant were within his limitations and that, therefore, he was expected
to cooperate fully so that he could return to work in one of the specified jobs. Appellant was
advised that he would receive 90 days of assistance to obtain employment. At the end of the 90day period, whether he was actually employed or not, OWCP would in all likelihood reduce his
compensation based on his ability to earn wages of $24,960.00 per year.
Appellant submitted a May 27, 2010 report from Dr. John Ellis, a Board-certified family
practitioner, who provided a history of appellant’s injuries and treatment and examination
findings. Examination of the left hip revealed tenderness over the anterior iliac crest and lateral
crest and decreased range of motion due to the DVT in the left leg. Examination of the left knee
revealed decreased range of motion due to venous engorgement and enlargement of the calf and
thigh. Examination of the calves reveals obvious palpable engorgement and enlargement of the
left calf and enlargement of the left thigh and superficial veins. There was tenderness over the
deep veins in the calf; depigmentation on the inner aspect of the left calf, left ankle and lateral
left calf; and marked superficial engorgement of the veins on the inner aspect of the left ankle
and foot. Dr. Ellis diagnosed DVT, left leg; tendinitis, left ankle, knee and hip due to venous
engorgement and antalgic gait in the left leg due to DVT; skin changes in the left leg due to
venous insufficiency; deranged cervical and lumbar discs with bilateral C5 and S1 nerve root
impingement. He noted that appellant’s thoracic and lumbar spine and the discs in his lower
back had been accepted by OWCP and discussed findings related to appellant’s prior claims.
3

Dr. Ellis opined that appellant was permanently and totally disabled and unable to engage
in any type of gainful employment due to the DVT in his left leg, the insufficiency in his left calf
and into his thigh, and the continued severe swelling in his left lower leg. He was reportedly not
able to work as a private investigator, which required sitting and observing, and he could not do
research work on a computer in a library. Appellant was restricted from sitting, because the
bending of the knee causes decreased venous flow. He could not stand because standing causes
increased pressure and venous insufficiency in his left leg. Dr. Ellis opined that appellant had to
be able to lie down frequently and keep his leg elevated. He stated, “Returning to work under
supervision would put him at great risk for death.”
On September 17, 2010 OWCP notified appellant that it proposed to reduce his
compensation for wage loss as the medical and factual evidence established that he was no
longer totally disabled. Appellant was found partially disabled with the capacity to earn wages
as a legal investigator or researcher, at the rate of $480.00 per week, based upon Dr. Dovgan’s
November 5, 2008 second opinion report, which constituted the weight of the medical evidence.
Appellant was afforded 30 days to submit additional evidence concerning his capacity to earn
wages in the constructed position.
In an October 10, 2010 statement, appellant objected to OWCP’s proposed reduction,
contending that he was unable to perform the duties of the constructed positions. He argued that
Dr. Dovgan’s report provided restrictions that precluded the performance of those duties.
Appellant also argues that Dr. Dovgan’s report was not current.
By decision dated October 26, 2010, OWCP reduced appellant’s compensation benefits
effective October 24, 2010, based on its determination that the position of a legal investigator
was medically and vocationally suitable and represented his wage-earning capacity. It found a
new compensation rate every four weeks of $3,879.00 beginning November 20, 2010.3
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.4
Section 8115(a) of FECA provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his actual earnings if they
fairly and reasonably represent his wage-earning capacity. Generally, wages actually earned are
the best measure of a wage-earning capacity and in the absence of evidence showing they do not
fairly and reasonably represent the injured employee’s wage-earning capacity, must be accepted
as such measure.5 If the actual earnings do not fairly and reasonably represent wage-earning
capacity or if the employee has no actual earnings, his wage-earning capacity is determined with
due regard to the nature of his injury, his degree of physical impairment, his usual employment,
3

Appellant’s net compensation rate every four weeks after a deduction of $642.87 for court-ordered child support
was $2,807.41.
4

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

5

Hubert F. Myatt, 32 ECAB 1994 (1981); Lee R. Sires, 23 ECAB 12 (1971).

4

his age, his qualifications for other employment, the availability of suitable employment and
other factors and circumstances which may affect his wage-earning capacity in his disabled
condition.6
OWCP must initially determine appellant’s medical condition and work restrictions
before selecting an appropriate position that reflects his vocational wage-earning capacity. The
Board has stated that the medical evidence upon which OWCP relies must provide a detailed
description of appellant’s condition.7 Additionally, the Board has held that a wage-earning
capacity determination must be based on a reasonably current medical evaluation.8
ANALYSIS
In its October 26, 2010 decision, OWCP reduced appellant’s compensation benefits
based upon his ability to earn the wages of a legal investigator. The Board finds that OWCP
failed to use a reasonably current medical evaluation in determining whether the constructed
position of legal investigator was medically suitable. Therefore, the October 26, 2010 decision
must be reversed.
OWCP determined that the selected position was medically suitable on the grounds that
the required duties of the position were within the restrictions provided in Dr. Dovgan’s
November 5, 2008 report. It is well established that a wage-earning capacity determination
must be based on a reasonably current medical evaluation.9 As Dr. Dovgan’s report was issued
two years prior to the October 26, 2010 decision, it does not provide probative evidence that the
selected position of legal investigator represented appellant’s wage-earning capacity on the date
of OWCP’s determination. The passage of time lessened its relevance on the nature and extent
of appellant’s current limitations.10
Dr. Dovgan provided restrictions which precluded standing or sitting for more than 45
minutes. His November 5, 2008 report reflected that appellant’s DVT condition was chronic and
lifelong. On April 14, 2010 the rehabilitation counselor stated that clarification was needed as to
whether the legal investigator position was “medically contraindicated” because it required
mostly sitting, and whether a medical update should be obtained, given the fact that the most
recent medical report was more than a year old at that time. OWCP was on notice that
appellant’s medical condition was fluid and continuous. Moreover, there were outstanding
concerns as to appellant’s ability to perform the duties of the constructed position and the
relevancy of the November 2008 medical report on which appellant’s restrictions were based.
6

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

7

See William H. Woods, 51 ECAB 619 (2000); Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28
ECAB 43 (1976).
8

John D. Jackson, 55 ECAB 465 (2004); Carl C. Green, Jr., 47 ECAB 737, 746 (1996).

9

Id.

10

See, e.g., Tyrone R. Porter, Docket No. 05-1779 (issued February 1, 2006) (where the Board reversed OWCP’s
decision reducing appellant’s benefits effective June 28, 2005 on the grounds that the September 29, 2003 medical
report on which it relied was not reasonably current.

5

OWCP relied, however, on the restrictions contained in an outdated report in making its wageearning capacity determination. It did not give due regard to the factors specified in section 8115
of FECA. Therefore, the Board finds that it did not discharge its burden of proof to justify the
reduction of appellant’s compensation.11
The Board notes that OWCP did not address Dr. Ellis’ opinion that appellant was
permanently and totally disabled and unable to engage in any type of gainful employment due to
the DVT in his left leg. While Dr. Ellis’ opinion may not have been sufficiently rationalized to
represent the weight of the medical evidence, this reasonably current report warranted further
development of the medical evidence regarding appellant’s work capacity.
For reasons stated herein, the Board will reverse the October 26, 2010 decision.12
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to justify the reduction of
appellant’s compensation on the grounds that he had the capacity to earn wages in the
constructed position of legal investigator. The medical evidence on which OWCP relied was not
reasonably current to establish relevant work limitations.

11

The Board also notes that Dr. Dovgan did not review a copy of the position description for the position of legal
investigator.
12

This case can be distinguished from M.A., 59 ECAB 624 (2008), where the Board found that OWCP properly
determined the employee’s wage-earning capacity effective April 17, 2005 based on medical restrictions dated
May 1, 2000. In M.A., the employee’s attending physician continued to treat him and submitted periodic reports
through February 12, 2004 reaffirming the May 1, 2000 restrictions.

6

ORDER
IT IS HEREBY ORDERED THAT the October 26, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 16, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

